Exhibit 10.2




AMENDMENT NO. 2
TO THE SUPPLY AGREEMENT


THIS AMENDMENT NO. 2 (“Amendment No. 2”), TO THE Supply Agreement is entered
into as of June 18, 2019 by and between Radius Health, Inc. (“Radius”) and
Ypsomed AG (“Ypsomed”).


WHEREAS, Radius and Ypsomed are parties to that certain Supply Agreement having
an effective date of September 30, 2015 and as amended by a first amendment as
of February 7, 2017 (the “Agreement”); and


WHEREAS, pursuant to Section 4.8 of the Agreement, the Parties wish to modify
the Agreement to reflect that Radius may purchase, and Ypsomed shall supply,
Component Sets for use with abaloparatide finished drug product to be
commercialized by Radius or its commercial partner in Canada.


NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the Parties agree to amend the Agreement as follows:
1.The definition of Authority in Section 1 of the Agreement is hereby amended
and restated in its entirety as follows:


“ ‘Authority’ shall mean the Food and Drug Administration (“FDA”) in the United
States, the Canadian Federal Department known as Health Canada, the European
Medicines Agency EMEA in Europe, and/or the applicable equivalent regulatory
agency or entity, governmental or non-governmental, having the responsibility,
jurisdiction and authority for the grant of Authorizations in any jurisdiction
in the Territory.


2.The definition of Territory in Section 1 of the Agreement is hereby amended
and restated in its entirety as follows:


“ ‘Territory’ shall mean shall mean the USA, the European Union, Canada and
Switzerland. Further countries may be included upon mutual agreement and in
accordance with Section 4.8.”


3.For clarity, the Parties agree that Radius or its designees, including its
commercialization partners, shall be responsible for the obligations and costs
set forth in Section 16.1 of the Agreement.


4.All other terms and conditions of the Agreement shall remain in full force and
effect. Capitalized terms used and not otherwise defined herein shall have the
respective meanings set forth in the Agreement.


IN WITNESS WHEREOF, the parties have caused this Amendment No. 2 to be executed
by their duly authorized representatives.


[signatures on following page]





--------------------------------------------------------------------------------











RADIUS HEALTH, INC.
YPSOMED AG

By:
/s/ Chhaya Shah
 
By:
/s/ Frank Schiffmaun
Name:
Chhaya Shah
 
Name:
Frank Schiffmaun
Title:
SVP, Technical Operations
 
Title:
Senior Director, Ypsomed Delivery Systems
Date:
June 10, 2019
 
Date:
June 18, 2019
 
 
 
By:
/s/ Ulrike Bauer
 
 
 
Name:
Ulrike Bauer
 
 
 
Title
SVP, Delivery Systems





2